                        Case 1:18-cv-03694-ER Document 84 Filed 01/18/21 Page 1 of 1

                                                                LAW OFFICES            OF

                                                  ~ B~RNARD D'ORAZIO ~
                                                                & ASSOCIATES,         P.C.




         ByECF                                                                The parties' deadline to file summary judgment motions or cross-
                                                                              motions is extended to February 5, 2021. Any oppositions are due
         January 15, 2021                                                     March 8, 2021. Any replies are due March 22, 2021.
                                                                                                                                    x
         The Honorable Edgardo Ramos
         United States District Judge
         Southern District of New York
                                                                                                                          1/18/2021
         40 Foley Square, Courtroom 619
         New York, New York 10007

                                 Re:         Stulz Air Technology Systems v. George J. Figliolia et al.
                                             Case No. 1:18-cv-03694-ER

             Dear Judge Ramos:

                     Our office represents the plaintiff in the above-referenced matter and together with
             counsel for the defendants, Michael Gasi, Esq., we respectfully write this joint letter to
             request a brief, 2-week adjournment of the time by which the parties must file summary
             judgment motions. Currently, the filing deadline is January 22,2021. The reason for the
             joint request is that the parties are continuing to work diligently to settle the case, and are
             making significant progress.

                       Thank you very much for your time and consideration.

                                                                                    Respectfully yours,



              4;u~                            7
                                               ;;                                   Steven~t. .
             Michael Gasi, sq.




238   WEST     139TH    STREET    I    NEW   YORK,   NEW YORK   10030   I   T: 212-608-5300   I   F: 212-608-5398   I   WWW.DORAZIO-LAW.COM
